PER CURIAM.
Petitioner seeks a writ of mandamus to require a circuit judge to reinstate an alternative writ of mandamus. We decline its issuance because:
1. The circuit court did not have jurisdiction to entertain the original petition for writ of mandamus in that such court does not have appellate jurisdiction over the Florida Real Estate Commission. State ex rel. Randall v. Heffernan, Fla. App.1961, 128 So.2d 892; State ex rel. [Florida] Real Estate Commission v. Anderson, Fla.App.1964, 164 So.2d 265.
2. Assuming jurisdiction in the circuit court, petitioner has an adequate remedy by appeal. Crump v. Branning, 1917, 74 Fla. 522, 77 So. 228; Welch v. State ex rel. Johnson, 1923, 84 Fla. [261] 264, 95 So. 751; State ex rel. North St. Lucie River Drainage Dist. v. Kanner, 1943, 152 Fla. 400, 11 So.2d 889.
Mandamus denied.
WALDEN, C. J., and McCAIN and REED, JJ., concur.